OPINION
By THE COURT:
This is an appeal from the judgment and sentence in a criminal action in which the defendant was convicted of operating a motor vehicle on a public highway while in a state of intoxication and under the influence of alcohol, contrary to §6296-30 (c) GC.
There was a definite conflict in the evidence on the two principal issues of fact: Whether the defendant was intoxicated and was under the influence of alcohol as charged, and whether he operated a motor vehicle on the public highway. There was ample evidence presented by the State *526supporting the charge that defendant was intoxicated and was under the influence of alcohol at the time and place charged in the affidavit. The statements made by the defendant’s two companions at the time of his arrest, in his presence, to the effect that the defendant was driving the automobile, which statements were not denied by the defendant, together with testimony of the deputy sheriff that shortly after the arrest the defendant admitted that he was operating the automobile, and other evidence from which a reasonable inference could be drawn by the jury, were sufficient to support the charge that the defendant was operating the automobile on a public highway.
On cross examination the sheriff was asked whether there has not been some feeling between him and the defendant for several years. The sheriff replied: “I don’t think so. I have arrested him several times.” On motion to strike out the answer, the court cautioned the jury to ignore the statement. In our opinion prejudicial error is not shown.
The charge of the court was in every respect proper. The judgment is sustained by sufficient evidence, and is not contrary to law. We find no error assigned well made.
Judgment affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.